United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 14, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-51083
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHARLES RAY HEARN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 7:05-CR-11-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges

PER CURIAM:*

     Charles Ray Hearn appeals his convictions for conspiracy to

manufacture, distribute, and possess with intent to distribute a

controlled substance; manufacture of a controlled substance; and

possession of equipment, chemicals, products, and materials used

to manufacture methamphetamine.   He argues that the district

court erred in allowing him to represent himself during a portion

of the trial without first ensuring that he knowingly and

intelligently waived the right to counsel.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-51083
                                -2-

     Our de novo review of the record establishes that the

district court sufficiently cautioned Hearn regarding the perils

of self-representation such that he “[knew] what he [was] doing

and his choice [was] made with eyes open.”   United States v.

Jones, 421 F.3d 359, 363 (5th Cir. 2005); United States v. Davis,

269 F.3d 514, 518 (5th Cir. 2001) (internal quotation marks and

citation omitted).   The district court fully adhered to the

recommended inquiry set forth in the Benchbook for U.S. District

Court Judges before finding that Hearn’s waiver of his Sixth

Amendment right to counsel was knowing and voluntary, and the

record does not establish that any further admonition was

warranted based on the circumstances of Hearn’s case.   See Jones,

421 F.3d at 363-64 & n.3; Davis, 269 F.3d at 519.

     AFFIRMED.